Exhibit Universal Orlando Announces Receipt of Requisite Consents in its Previously Announced Tender Offer and Consent Solicitation for 11 3/4% Senior Notes due ORLANDO, FLORIDA (Nov 05, 2009) – Universal City Development Partners, Ltd. (d/b/a “Universal Orlando”) announced today that UCDP Finance, Inc. and it (collectively, the “Issuers”), as of 5:00 p.m., prevailing eastern time, on November 5, 2009, have received tenders and consents from holders of $391,313,000 in aggregate principal amount of their 11 3/4% senior notes due 2010 (the “Notes”), representing 78.263% of the outstanding Notes. As a result of the receipt of the requisite consents, the Issuers have entered into a supplemental indenture with the trustee effecting the Proposed Amendments (as defined in the Tender Offer Documents) to the indenture governing the Notes.The Proposed Amendments, however, will become operative only when the validly tendered Notes are accepted for payment by the Issuers pursuant to the terms of the tender offer and consent solicitation.In accordance with the terms of the tender offer and consent solicitation, tendered Notes may no longer be withdrawn and delivered consents may not be revoked, unless the tender offer is terminated without any Notes being purchased thereunder or the Issuers are otherwise required by law to permit withdrawal or revocation. Holders who have not yet tendered their
